Case: 2:19-cv-01342-EAS-EPD Doc #: 59 Filed: 06/29/21 Page: 1 of 1 PAGEID #: 876




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


DAKOTA FISCHER,

                       Plaintiff,                       NOTICE
v.                                                      Case No. 2:19-cv-1342
                                                        JUDGE SARGUS, JR.
REMINGTON ARMS COMPANY, LLC, et al.,

                        Defendants.


        TAKE NOTICE that a proceeding in this case has been set for the place, date, and time
set forth below:

Place: United States District Court              Courtroom No. 148
       Joseph P. Kinneary U.S. Courthouse
       85 Marconi Boulevard                      July 27, 2021 at 1:30 p.m.
       Columbus, Ohio 43215

TYPE OF PROCEEDING: In-Person Evidentiary Hearing

Special Instructions:
The movants will serve the non-party witnesses with the notice.
The movant will have one hour.




                                          EDMUND A. SARGUS, JR.
                                          UNITED STATES DISTRICT JUDGE
DATE: June 29, 2021

                                             /s / Christin M. Werner
                                          (By) Christin M. Werner, Deputy Clerk
